DE HAVEN, District Judge.
The intervener performed work as a steam fitter and plumber, upon the engine and boilers of the steamer Tiger, at the request of her engineer, and under his supervision. The master of the steamer had, however, previously recommended the intervener to the engineer as a proper person to do any work which the latter might think necessary to be done, and was on board the steamer at the time, and knew that this particular work was being done, and made no objection to it; nor did he notify the intervener that the steamer would not be responsible for the labor performed by him. I am of the opinion that, upon this state of facts, there should be a finding that the interven-' erh work was done with the consent, and, in legal effect, by the direction, of the master. Certainly, he was justified under the circumstances in believing that the engineer was authorized by the master to employ him upon the credit of the steamer, and the matter must have been so understood by the master. The case is in principle the same as that of The Alfred Dunois, 76 Fed. 586. This conclusion does not in the least conflict with the case of The H. C. Grady, reported in 87 Fed. 232. There was here something more than acquiescence upon the part of the master. The engineer, in employing the intervener, only complied with the direction of the master. The exceptions will be sustained, and a decree for the intervener, for the amount of his claim and costs, entered.